Citation Nr: 1803256	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation, death pension and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from July 1968 to June 1989.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the St. Paul Pension Center in St. Paul, Minnesota.

The appellant indicated in a May 2013 VA Form 9 that she wished to testify at a videoconference hearing.  However, in an August 2014 correspondence, she notified VA that she wanted to cancel the hearing.  Therefore, the request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

The Board notes that it has characterized the issue on appeal as it appears in a September 2013 VA Form 8 certification of appeal because, as discussed below, relevant documents, including the appellant's claim, are not associated with the claims file.  Accordingly, at this juncture, the issue listed above should not be considered a definitive characterization of the appeal but should be modified, if indicated, to conform to any subsequently obtained relevant evidence.  In this regard, the Board also observes that there is a November 1998 rating decision denying service connection for cause of death which appears to be a prior final denial of that issue.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board regrets the additional delay but finds that development is required as it appears that the claims file is incomplete.  In this regard, a July 2012 notification letter indicates that the claim which gave rise to the present appeal was received by the Regional Office (RO) in August 2011 and included a VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits.  The Board has reviewed the VBMS and Virtual VA (Legacy Content Manager Documents) files but no such document is of record.  Similarly, a May 2013 statement of the case indicates that other documents including a VCAA Notice Response, Report of Death, and Marriage Certificate were also received in August 2011.  Although there are documents which fit these descriptions, none have date stamps from August 2011.  The appellant has also referenced documents which are not of record.  An August 2012 cover sheet from the appellant shows that she submitted two documents: a VA Form 21-4138 and "Other: Answer Questions that VA Ask [sic]."  While the VA Form 21-4138 is of record, there is no document matching the latter description.

The cause of the missing documents it not clear.  The Board notes, however, that a September 2012 memorandum shows that the claims file was transferred from the St. Paul Pension Center to the RO in San Diego, California and that although the RO in San Diego issued the September 2013 VA Form 8 certification of appeal, jurisdiction appears to have been subsequently returned to the St. Paul Pension Center.  On remand, all appropriate action should be undertaken to obtain any outstanding records to include contacting the RO in San Diego and the St. Paul Pension Center, if indicated.

In addition, in June 2012, the appellant submitted a signed VA Form 21-4142 which requested records from Kaiser Permanente in Mission Grove, San Diego from 1989 until the Veteran's death in 1997.  There is no indication that any action was taken on this submission.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate action to identify and locate any outstanding records, to include the August 2011 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits and the correspondence submitted by the appellant in August 2012, to include contacting appropriate departments or agencies and/or the appellant and her representative if indicated.  All attempts to secure these records, and any response received, must be documented in the claims file.  If any identified records from a federal department or agency are unavailable, a response to that effect is required and a formal finding of unavailability must be made and documented in the claims file and the appellant and her representative should be notified.

2.  Send to the appellant and her representative a letter requesting that she provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records, including the treatment associated with Kaiser Permanente in Mission Grove, San Diego from 1989 until the Veteran's death in 1997.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

